Title: To James Madison from Frederick Bates (Abstract), 28 May 1805
From: Bates, Frederick
To: Madison, James


28 May 1805. “I had yesterday the honor of receiving your letter of day of covering a commission as Judge of Michigan territory, and am greatly flattered by the high confidence which the President, with consent of senate has been pleased to repose in me. Permit me thank you personally for the obliging terms, in which you have chosen to make this communication.
“I fear that my abilities have been too favorably estimated, yet I entreat you to be persuaded, that for my many & serious deficiencies, I will endeavour, in some degree to compensate, by an unwearied study of my duties, and a cautious circumspection in their discharge.”
